DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 11/08/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
 With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) and applicant’s arguments has/have overcome the claim rejection(s). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Song K. Jung on 12/23/2021.
The application has been amended as follows:
In the Claims:

1.    (Currently Amended) A method for preparing polymer particles comprising the steps of:
dropping a curable composition onto a substrate having a water contact angle of 150° to 170° at 25°C to form a plurality of droplets of the curable composition; and
curing the plurality of droplets to form the polymer particles, 
wherein the substrate comprises a plurality of semi-spherical engraved patterns, [[and]] 
a diameter (D1) of each of the plurality of semi-spherical engraved patterns to [[the]] a diameter (D2) of each of the plurality of droplets is from 60% to 80%, 
wherein the polymer particles have a substantially spherical shape, and 
wherein a minor axis passing through a center of each of the polymer particles is 92% to 100% of a major axis passing through the center of each of the polymer particles.

4.    (Currently Amended) The method for preparing polymer particles according to claim 1, wherein a ratio percentage (d1/r1*100) of [[the]] a depth (d1) of each of the plurality of semi-spherical engraved patterns to [[the]] a radius (r1) of each of the plurality of semi-spherical engraved patterns of the substrate is from 30% to 100%.

6.    (Canceled)

7.    (Currently Amended) The method for preparing polymer particles according to claim [[3]] 1, wherein the diameter (Dl) of each of the plurality of semi-spherical engraved patterns is from 1500 µm to 2000 µm.
9.    (Currently Amended) The method for preparing polymer particles according to claim 5, wherein [[the]] a concentration of the water soluble ethylenically unsaturated monomers is 20 wt. % to 60 wt. % of [[the]] a total weight of the curable composition.

10.    (Currently Amended) The method for preparing polymer particles according to claim 5, wherein the curable composition further comprises at least one additive selected from the group consisting of a thickener, a plasticizer, a preservation stabilizer and an antioxidant.
Reasons for Allowance
Claims 1-2, 4-5, and 7-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are the same as those presented by Applicant in the Remarks submitted on 11/08/2021. 
The prior art of record, alone or in combination, fails to teach or suggest a method for preparing polymer particles having a substantially spherical shape, “wherein the curable composition is dropped onto the semi-spherical engraved patterns of the substrate such that a ratio percentage (D1/D2*100) of a diameter (D1) of each of the plurality of semi-spherical engraved patterns to a diameter (D2) of each of the plurality of droplets is from 60% to 80%, and wherein a minor axis passing through a center of each of the polymer particles is 92% to 100% of a major axis passing through the center of each of the polymer particles” as instantly claimed. Examiner concurs with Applicant’s argument (pages 2-3 of Remarks dated 11/08/2021) that the disclosure in Hielscher is insufficient to find the ratio percentage (D1/D2*100) of a diameter (D1) of each of the plurality of semi-spherical engraved patterns to a diameter (D2) of each of the plurality of droplets a result-effective variable because there is essentially no disclosure of the relationship between the variable (i.e. the ratio percentage of diameters) and the result (sphericity or other effect when controlling the diameters) in Hielscher. See MPEP §§ 2144.05(II)(B) and 2144.05(III)(B). Applicant’s argument (page 3 of Remarks dated 11/08/2021) with accompanying evidence (Fig. 4, and Table 1 and examples in pages 16-19 of applicant’s specification) that the claimed diameter ratio percentage range is critical and unexpectedly yields better sphericity results in the formed polymer particles than other diameter ratio percentages is found persuasive. See MPEP §§ 2144.05(III)(A). Last but not least, since Hielscher discloses that the indentations 6 have “a diameter d that is comparable to the diameter of the drops of the particles” in paragraph [0052] and the “indentations 6 may have a curved form, that may at least sectionwise be complementary to one of the drops of atomized flowable medium 3” in paragraph [0041], Hielscher teaches/suggests to a person of ordinary skill in the art to use a ratio percentage close to 100% and to use the diameter/sphericity/shape of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743